Order entered April 8, 2022




                                    In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00999-CV

                 IN THE MATTER OF D.C.H., A JUVENILE

               On Appeal from the County Court at Law No. 2
                         Rockwall County, Texas
                     Trial Court Cause No. J-19-0027

                                   ORDER

      Before the Court is appellee’s April 6, 2022 first motion for extension of

time to file its brief. We GRANT the motion and ORDER the brief be filed no

later than May 9, 2022.


                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE